Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 1 of 32 Page ID #:2734




  1   MICHAEL C. MARTINEZ (Cal. Bar No. 275581)
      U.S. Department of Justice
  2
      Environment & Natural Resources Division
  3   Environmental Defense Section
  4   P.O. Box 7611
      Washington, D.C. 20044-7611
  5   Tel: (202) 514-0135
  6   Fax: (202) 514-8865
      michael.c.martinez@usdoj.gov
  7
  8   Attorneys for Third-Party Defendant
  9   United States of America
 10                        UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12
 13
       CITY OF TORRANCE,                        NO. 2:17-CV-07732-DSF-(JPRx)
 14
 15                           Plaintiff,        THE UNITED STATES’ ANSWER
           v.                                   AND COUNTERCLAIM TO THE
 16                                             THIRD AMENDED THIRD-
 17    HI-SHEAR CORPORATION, a                  PARTY COMPLAINT OF HI-
       Delaware Corporation, d/b/a LISI         SHEAR CORPORATION
 18
       AEROSPACE,
 19                                             Compl. Filed: Oct. 23, 2017
 20                           Defendant.        Third Am. Third-Party Compl. Filed:
                                                                 Jan. 4, 2019
 21    AND RELATED COUNTER
 22    CLAIMS AND THIRD-PARTY
       CLAIMS
 23
 24         Third Party Defendants United States of America, on behalf of the United
 25   States Department of Defense and the United States Department of the Army
 26   (collectively, the “United States”) respond as follows to Third-Party Plaintiff Hi-
 27   Shear Corporation’s (“Hi-Shear”) Third Amended Third-Party Complaint, dated
 28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                1
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 2 of 32 Page ID #:2735




  1   January 4, 2018 (ECF No. 206). These responses are numbered to correspond to
  2   the paragraphs in the Third Amended Third-Party Complaint.
  3                            STATEMENT OF THE ACTION
  4           1.    The United States answers that Paragraph 1 consists of legal
  5   contentions and Hi-Shear’s characterization of its claims, to which no response is
  6   required. To the extent a response is required, the United States admits that Hi-
  7   Shear purports to bring a civil action for Total Indemnity and Equitable Indemnity
  8   and, under CERCLA and the California Hazardous Substances Act, for
  9   Contribution, Cost Recovery, and Declaratory Relief in order to avoid or minimize
 10   its alleged liability in connection with the City’s environmental contamination
 11   claims. The United States is without information sufficient to form a belief as to
 12   the truth of any remaining allegations set forth in Paragraph 1 and therefore denies
 13   them.
 14           2.    The United States answers that Paragraph 2 consists of Hi-Shear’s
 15   characterization of its claims, to which no response is required. To the extent a
 16   response is required, the United States is without information sufficient to form a
 17   belief as to the truth of any allegations set forth in Paragraph 2 and therefore denies
 18   them.
 19           3.    The United States answers that Paragraph 3 consists of Hi-Shear’s
 20   characterization of its claims, to which no response is required. To the extent a
 21   response is required, some of the allegations have been addressed in subsequent
 22   paragraphs. To the extent that a response is required for allegations not otherwise
 23   addressed, the United States is without information sufficient to form a belief as to
 24   the truth of any allegations set forth in Paragraph 3 and therefore denies them.
 25           4.    The United States answers that Paragraph 4 consists of Hi-Shear’s
 26   characterization of its claims, to which no response is required. To the extent a
 27   response is required, the United States is without information sufficient to form a
 28   ______________________________________________________________________________
              United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                  2
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 3 of 32 Page ID #:2736




  1   belief as to the truth of any allegations set forth in Paragraph 4 and therefore denies
  2   them.
  3           5.    The United States admits that the City filed a Complaint setting forth
  4   the causes of action enumerated in Paragraph 5. The United States is without
  5   information sufficient to form a belief as to the truth of any remaining allegations
  6   set forth in Paragraph 5 and therefore denies them.
  7           6.    The United States admits Paragraph 6 of the Complaint.
  8           7.    The United States answers that Paragraph 7 consists of Hi-Shear’s
  9   characterization of the claims in the City’s Complaint, to which no response is
 10   required. The City’s Complaint speaks for itself. To the extent Paragraph 7 is not
 11   limited to characterizing the City’s Complaint, the United States is without
 12   information sufficient to form a belief as to the truth of the allegations set forth in
 13   Paragraph 7 and therefore denies them.
 14           8.    The United States answers that Paragraph 8 consists of Hi-Shear’s
 15   characterization of Hi-Shear’s claims and the claims in the City’s Complaint, to
 16   which no response is required. The City’s Complaint speaks for itself. To the
 17   extent Paragraph 8 is not limited to characterizing Hi-Shear’s claims and the City’s
 18   Complaint, the United States denies any liability for the alleged contamination. To
 19   the extent any allegations in Paragraph 8 relate to other parties, the United States is
 20   without information sufficient to form a belief as to the truth of the allegations set
 21   forth in Paragraph 8 and therefore denies them.
 22                              JURISDICTION AND VENUE
 23           9.    The United States answers that Paragraph 9 consists of legal
 24   contentions, to which no response is required. To the extent Paragraph 9 contains
 25   factual allegations, the United States is without information sufficient to form a
 26   belief as to the truth of the allegations and therefore denies them.
 27
 28   ______________________________________________________________________________
              United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                  3
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 4 of 32 Page ID #:2737




  1         10.    The United States answers that Paragraph 10 consists of legal
  2   contentions, to which no response is required. To the extent Paragraph 10 contains
  3   factual allegations, the United States is without information sufficient to form a
  4   belief as to the truth of the allegations and therefore denies them.
  5                                         PARTIES
  6         11.    The United States answers that Paragraph 11 relates to another party
  7   and the United States lacks information sufficient to form a belief regarding the
  8   truth thereof and therefore denies the allegations.
  9         12.    The United States answers that Paragraph 12 contains legal
 10   contentions, to which no response is required. To the extent Paragraph 12 contains
 11   factual allegations, the allegations relate to another party and the United States
 12   lacks information sufficient to form a belief regarding the truth thereof and
 13   therefore denies them.
 14         13.    The United States answers that Paragraph 13 contains legal
 15   contentions, to which no response is required. To the extent Paragraph 13 contains
 16   factual allegations, the allegations relate to another party and the United States
 17   lacks information sufficient to form a belief regarding the truth thereof and
 18   therefore denies them.
 19         14.    The United States answers that Paragraph 14 contains legal
 20   contentions, to which no response is required. To the extent Paragraph 14 contains
 21   factual allegations, the allegations relate to another party and the United States
 22   lacks information sufficient to form a belief regarding the truth thereof and
 23   therefore denies them.
 24         15.    The United States answers that Paragraph 15 contains legal
 25   contentions, to which no response is required. To the extent Paragraph 15 contains
 26   factual allegations, the allegations relate to another party and the United States
 27
 28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                 4
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 5 of 32 Page ID #:2738




  1   lacks information sufficient to form a belief regarding the truth thereof and
  2   therefore denies them.
  3         16.    The United States answers that Paragraph 16 contains legal
  4   contentions, to which no response is required. To the extent Paragraph 16 contains
  5   factual allegations, the allegations relate to another party and the United States
  6   lacks information sufficient to form a belief regarding the truth thereof and
  7   therefore denies them.
  8         17.    The United States answers that Paragraph 17 contains legal
  9   contentions, to which no response is required. To the extent Paragraph 17 contains
 10   factual allegations, the allegations relate to another party and the United States
 11   lacks information sufficient to form a belief regarding the truth thereof and
 12   therefore denies them.
 13         18.    The United States answers that Paragraph 18 contains legal
 14   contentions, to which no response is required. To the extent Paragraph 18 contains
 15   factual allegations, the allegations relate to another party and the United States
 16   lacks information sufficient to form a belief regarding the truth thereof and
 17   therefore denies them.
 18         19.    The United States answers that Paragraph 19 contains legal
 19   contentions, to which no response is required. To the extent Paragraph 19 contains
 20   factual allegations, the allegations relate to another party and the United States
 21   lacks information sufficient to form a belief regarding the truth thereof and
 22   therefore denies them.
 23         20.    The United States answers that Paragraph 20 contains legal
 24   contentions, to which no response is required. To the extent Paragraph 20 contains
 25   factual allegations, the allegations relate to another party and the United States
 26   lacks information sufficient to form a belief regarding the truth thereof and
 27   therefore denies them.
 28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                5
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 6 of 32 Page ID #:2739




  1         21.    The United States answers that Paragraph 21 contains legal
  2   contentions, to which no response is required. To the extent Paragraph 21 contains
  3   factual allegations, the allegations relate to another party and the United States
  4   lacks information sufficient to form a belief regarding the truth thereof and
  5   therefore denies them.
  6         22.    The United States answers that Paragraph 22 contains legal
  7   contentions, to which no response is required. To the extent Paragraph 22 contains
  8   factual allegations, the allegations relate to another party and the United States
  9   lacks information sufficient to form a belief regarding the truth thereof and
 10   therefore denies them.
 11         23.    The United States answers that Paragraph 23 contains legal
 12   contentions, to which no response is required. To the extent Paragraph 23 contains
 13   factual allegations, the allegations relate to another party and the United States
 14   lacks information sufficient to form a belief regarding the truth thereof and
 15   therefore denies them.
 16         24.    The United States answers that Paragraph 24 contains legal
 17   contentions, to which no response is required. To the extent Paragraph 24 contains
 18   factual allegations, the allegations relate to another party and the United States
 19   lacks information sufficient to form a belief regarding the truth thereof and
 20   therefore denies them.
 21         25.    The United States answers that Paragraph 25 contains legal
 22   contentions, to which no response is required. To the extent Paragraph 25 contains
 23   factual allegations, the allegations relate to another party and the United States
 24   lacks information sufficient to form a belief regarding the truth of the allegations
 25   and therefore denies them.
 26         26.    The United States answers that Paragraph 26 contains legal
 27   contentions, to which no response is required. To the extent Paragraph 26 contains
 28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                6
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 7 of 32 Page ID #:2740




  1   factual allegations that relate to another party, the United States lacks information
  2   sufficient to form a belief regarding the truth of the allegations and therefore denies
  3   them.
  4           27.   The United States answers that Paragraph 27 contains legal
  5   contentions, to which no response is required. To the extent Paragraph 27 contains
  6   factual allegations that relate to another party, the United States lacks information
  7   sufficient to form a belief regarding the truth of the allegations and therefore denies
  8   them.
  9           28.   The United States answers that Paragraph 28 contains legal
 10   contentions, to which no response is required. To the extent Paragraph 28 contains
 11   factual allegations that relate to another party, the United States lacks information
 12   sufficient to form a belief regarding the truth of the allegations and therefore denies
 13   them.
 14           29.   The United States answers that Paragraph 29 contains legal
 15   contentions, to which no response is required. To the extent Paragraph 29 contains
 16   factual allegations, the allegations relate to another party and the United States
 17   lacks information sufficient to form a belief regarding the truth thereof and
 18   therefore denies them.
 19           30.   The United States answers that Paragraph 30 contains legal
 20   contentions, to which no response is required. To the extent Paragraph 30 contains
 21   factual allegations that relate to another party, the United States lacks information
 22   sufficient to form a belief regarding the truth of the allegations and therefore denies
 23   them.
 24           31.   The United States answers that Paragraph 31 contains legal
 25   contentions, to which no response is required. To the extent Paragraph 31 contains
 26   factual allegations that relate to another party, the United States lacks information
 27
 28   ______________________________________________________________________________
              United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                  7
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 8 of 32 Page ID #:2741




  1   sufficient to form a belief regarding the truth of the allegations and therefore denies
  2   them.
  3           32.   The United States answers that Paragraph 32 contains legal
  4   contentions, to which no response is required. To the extent Paragraph 32 contains
  5   factual allegations, the allegations relate to another party and the United States
  6   lacks information sufficient to form a belief regarding the truth thereof and
  7   therefore denies them.
  8           33.   The United States answers that, for Paragraph 33, the allegation that
  9   “the Army operated, controlled, directed the workings of, managed, and conducted
 10   the affairs of an anti-aircraft missile battery at the Nike Missile Battery Property,”
 11   is a legal contention, to which no response is required. To the extent that the
 12   statement includes factual allegations, the United States lacks information
 13   sufficient to form a belief regarding the truth thereof and therefore denies them.
 14   The United States admits that it leased Nike Missile Battery parcels beginning in
 15   1955, but denies that the lease lasted to the mid-1970s. Nike Battery #57 was
 16   decommissioned in 1963, and the lease terminated for the majority of the site in
 17   1965. The United States admits that the missile battery included three
 18   underground missile silos, one or more acid fueling station, and one or more acid
 19   storage shed. The United States admits that the underground missile silos
 20   contained hydraulic systems, including tanks, hydraulic actuation cylinders,
 21   hydraulic lifts, and hydraulic plumbing. The United States lacks information
 22   sufficient to form a belief regarding the truth of the remaining allegations in
 23   Paragraph 33 and therefore denies them.
 24           34.   The United States admits that, for Paragraph 34, the hydraulic tanks at
 25   Nike Battery #57 were removed from the underground silos, but does not have
 26   information sufficient to form a belief about the date of the tank removal or the
 27   parties involved. The United States admits that an estimated 400-500 gallons of
 28   ______________________________________________________________________________
              United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                  8
Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 9 of 32 Page ID #:2742




  1   hydraulic fluid remained inside the hydraulic systems associated with each silo
  2   after the tanks had been removed. The United States denies that “in 1991, the
  3   Army classified the Nike Missile Battery Property as a Formerly Used Defense
  4   Site.” In 1994, the Army determined the site to have been formerly used by the
  5   Department of Defense. The United States admits that the Army noted remaining
  6   hydraulic fluids in the hydraulic systems at or around the time of the determination
  7   that the property was eligible for inclusion in the Formerly Used Defense Sites
  8   (“FUDS”) program. The United States denies that the Army “took no other action
  9   to remediate the site.”
 10         35.    The United States admits that, for Paragraph 35, the United States
 11   Army Toxic and Hazardous Materials Agency, Assessments Division
 12   commissioned a report, entitled “Historical Overview of the Nike Missile System”
 13   (the “Report”). The Report speaks for itself and is the best evidence of its
 14   contents. The United States denies that the hazardous material handling and
 15   disposal was consistent throughout the various Nike missile sites across the
 16   country. As the Report states, “specifics of material handling and disposal varied
 17   considerably for individual batteries.” The United States lacks information
 18   sufficient to form a belief regarding the truth of the remaining allegations in
 19   Paragraph 35 as applicable to Nike Battery #57, and therefore denies them.
 20         36.    The United States denies that, for Paragraph 36, “the Army operated,
 21   controlled, directed the workings of, managed, and conducted the affairs of a Nike
 22   anti-aircraft missile silo (housing three Nike Ajax Missiles) at the Nike Missile
 23   Battery Property in conformity with the general standards and practices at Nike
 24   missile sites as detailed in the Report.” The Report speaks for itself and is the best
 25   evidence of its contents. As the Report indicates, local practices varied greatly.
 26   The United States lacks information sufficient to form a belief regarding the truth
 27   of the allegation that the Army controlled, directed, and operated the anti-aircraft
 28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                9
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 10 of 32 Page ID
                                  #:2743



 1   missile silos at the Nike Missile Battery Property, and therefore denies it. The
 2   United States lacks information sufficient to form a belief regarding the truth of the
 3   allegation that the Army directed “its soldiers and other related personnel to
 4   conduct various maintenance-related activities that included the use of HVOCs,
 5   including trichloroethylene,” and therefore denies it. The United States denies the
 6   allegation that “the Report confirms that the Army authorized and directed its
 7   soldiers and related personnel to dispose of and/or dump those HVOCs into ground
 8   sumps and drywells where the HVOCs would soak into the ground,” rather than
 9   disposing of used solvents via off-site facilities. The Report indicates that a range
10   of disposal practices existed. The United States lacks information sufficient to
11   form a belief regarding the truth of the allegation that “the Army disposed and/or
12   dumped HVOCs, including trichloroethylene, at the Nike Missile Battery
13   Property,” and therefore denies it. The United States lacks information sufficient
14   to form a belief regarding the truth of the remaining allegations in Paragraph 36,
15   and therefore denies them.
16         37.    The United States answers that, for Paragraph 37, Hi-Shear’s
17   allegation that Army activities “constituted ‘releases’ or threatened ‘releases’ of
18   hazardous substances within the meaning of Section 101(22) of CERCLA, 42
19   U.S.C. § 9601(22)” is a legal contention to which no response is required. To the
20   extent Paragraph 37 contains factual allegations, the United States is without
21   information sufficient to form a belief as to the truth of the allegations and
22   therefore denies them.
23         38.    The United States answers that, for Paragraph 38, Hi-Shear’s
24   allegation that the Army is a “person” and “operator” as defined by CERCLA, 42
25   U.S.C. § 9601 is a legal contention to which no response is required. The United
26   States is without information sufficient to form a belief as to the truth of the
27   remaining factual allegations in Paragraph 38, and therefore denies them.
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               10
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 11 of 32 Page ID
                                  #:2744



 1           39.    The United States answers that Paragraph 39 contains legal
 2   contentions, to which no response is required. To the extent Paragraph 39 contains
 3   factual allegations that relate to another party, the United States lacks information
 4   sufficient to form a belief regarding the truth of the allegations and therefore denies
 5   them.
 6           40.    The United States answers that Paragraph 40 contains legal
 7   contentions, to which no response is required. To the extent Paragraph 40 contains
 8   factual allegations, the allegations relate to other parties and the United States lacks
 9   information sufficient to form a belief regarding the truth thereof and therefore
10   denies them.
11           41.    The United States answers that Paragraph 41 contains legal
12   contentions, to which no response is required. To the extent Paragraph 41 contains
13   factual allegations, the allegations relate to other parties and the United States lacks
14   information sufficient to form a belief regarding the truth thereof and therefore
15   denies them.
16           42.    The United States answers that Paragraph 42 contains legal
17   contentions, to which no response is required. To the extent Paragraph 42 contains
18   factual allegations, the allegations relate to other parties and the United States lacks
19   information sufficient to form a belief regarding the truth thereof and therefore
20   denies them.
21           43.    The United States answers that Paragraph 43 contains legal
22   contentions, to which no response is required. To the extent Paragraph 43 contains
23   factual allegations, the allegations relate to other parties and the United States lacks
24   information sufficient to form a belief regarding the truth thereof and therefore
25   denies them.
26           44.    The United States answers that Paragraph 44 contains legal
27   contentions, to which no response is required. To the extent Paragraph 44 contains
28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                11
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 12 of 32 Page ID
                                  #:2745



 1   factual allegations, the allegations relate to other parties and the United States lacks
 2   information sufficient to form a belief regarding the truth thereof and therefore
 3   denies them.
 4         45.      The United States answers that Paragraph 45 contains legal
 5   contentions, to which no response is required. To the extent Paragraph 45 contains
 6   factual allegations, the allegations relate to other parties and the United States lacks
 7   information sufficient to form a belief regarding the truth thereof and therefore
 8   denies them.
 9
                                FIRST CLAIM FOR RELIEF
10
                       Contribution under CERCLA, 42 U.S.C. § 9613(f)
11
                      (Against all Third-Party Defendants and ROES 1-10)
12
         46.        Answering Paragraph 46 of the Third Amended Third-Party
13
     Complaint, the United States incorporates by reference its responses to the
14
     identified numbered paragraphs, as if fully set forth herein.
15
         47.        The United States answers that Paragraph 47 contains legal
16
     contentions, to which no response is required. To the extent Paragraph 47 contains
17
     Hi-Shear’s characterization of the City’s claims, the City’s Complaint speaks for
18
     itself. As to the remaining allegations in Paragraph 47, the United States admits
19
     that Hi-Shear, by operating its business on the Hi-Shear Property, has released
20
     hazardous substances into the environment that have contaminated the Hi-Shear
21
     Property and have migrated from the Hi-Shear Property to the Lexus Property. As
22
     to the remaining allegations in Paragraph 47, the United States lacks knowledge
23
     sufficient to form a belief of the truth thereof and therefore denies them.
24
         48.        The United States answers that Paragraph 48 contains legal
25
     contentions, to which no response is required. To the extent Paragraph 48 contains
26
     Hi-Shear’s characterization of its claims, the United States admits that Hi-Shear
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               12
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 13 of 32 Page ID
                                  #:2746



 1   purports to assert its right of contribution against each and every Third-Party
 2   Defendant in connection with the contamination alleged in the City’s Complaint.
 3   To the extent Paragraph 48 contains Hi-Shear’s characterization of the City’s
 4   Complaint, the City’s Complaint speaks for itself. To the extent the allegations in
 5   Paragraph 48 relate to other parties, the United States lacks information sufficient
 6   to form a belief regarding the truth thereof and therefore denies them. To the
 7   extent the allegations in Paragraph 48 relate to the United States, the United States
 8   denies them.
 9       49.        The United States answers that Paragraph 49 contains legal
10   contentions, to which no response is required. To the extent the allegations in
11   Paragraph 49 relate to other parties, the United States lacks information sufficient
12   to form a belief regarding the truth thereof and therefore denies them. To the
13   extent the allegations in Paragraph 49 relate to the United States, the United States
14   denies them.
15       50.        The United States answers that Paragraph 50 contains legal
16   contentions, to which no response is required. To the extent the allegations in
17   Paragraph 50 relate to other parties, the United States lacks information sufficient
18   to form a belief regarding the truth thereof and therefore denies them. To the
19   extent the allegations in Paragraph 50 relate to the United States, the United States
20   denies them.
21       51.        The United States answers that Paragraph 51 contains legal
22   contentions, to which no response is required. To the extent the allegations in
23   Paragraph 51 relate to other parties, the United States lacks information sufficient
24   to form a belief regarding the truth thereof and therefore denies them. To the
25   extent the allegations in Paragraph 51 relate to the United States, the United States
26   denies them.
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               13
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 14 of 32 Page ID
                                  #:2747



 1        52.       The United States answers that Paragraph 52 contains legal
 2   contentions, to which no response is required. To the extent the allegations in
 3   Paragraph 52 relate to other parties, the United States lacks information sufficient
 4   to form a belief regarding the truth thereof and therefore denies them. To the
 5   extent the allegations in Paragraph 52 relate to the United States, the United States
 6   denies them.
 7        53.       The United States answers that Paragraph 53 contains legal
 8   contentions, to which no response is required. To the extent the allegations in
 9   Paragraph 53 relate to other parties, the United States lacks information sufficient
10   to form a belief regarding the truth thereof and therefore denies them. To the
11   extent the allegations in Paragraph 53 relate to the United States, the United States
12   denies them.
13                            SECOND CLAIM FOR RELIEF
14                       Cost Recovery under CERCLA, 42 U.S.C. § 9607(a)
15                    (Against all Third-Party Defendants and ROES 1-10)
16        54.       Answering Paragraph 54 of the Third Amended Third-Party
17   Complaint, the United States incorporates by reference its responses to the
18   identified numbered paragraphs, as if fully set forth herein.
19       55.        The United States answers that Paragraph 55 contains legal
20   contentions, to which no response is required. To the extent Paragraph 55 contains
21   Hi-Shear’s characterization of the City’s claims, the City’s Complaint speaks for
22   itself. As to the remaining allegations in Paragraph 55, the United States admits
23   that Hi-Shear, by operating its business on the Hi-Shear Property, has released
24   hazardous substances into the environment that have contaminated the Hi-Shear
25   Property and have migrated from the Hi-Shear Property to the Lexus Property. As
26   to the remaining allegations in Paragraph 55, the United States lacks knowledge
27   sufficient to form a belief of the truth thereof and therefore denies them.
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               14
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 15 of 32 Page ID
                                  #:2748



 1       56.        The United States answers that Paragraph 56 contains legal
 2   contentions, to which no response is required. To the extent the allegations in
 3   Paragraph 56 relate to other parties, the United States lacks information sufficient
 4   to form a belief regarding the truth thereof and therefore denies them. To the
 5   extent the allegations in Paragraph 56 relate to the United States, the United States
 6   denies them.
 7       57.        The United States answers that Paragraph 57 contains legal
 8   contentions, to which no response is required. To the extent the allegations in
 9   Paragraph 57 relate to other parties, the United States lacks information sufficient
10   to form a belief regarding the truth thereof and therefore denies them. To the
11   extent the allegations in Paragraph 57 relate to the United States, the United States
12   denies them.
13       58.        The United States answers that Paragraph 58 contains legal
14   contentions, to which no response is required. To the extent the allegations in
15   Paragraph 58 relate to other parties, the United States lacks information sufficient
16   to form a belief regarding the truth thereof and therefore denies them. To the
17   extent the allegations in Paragraph 58 relate to the United States, the United States
18   denies them.
19       59.        The United States answers that Paragraph 59 contains legal
20   contentions, to which no response is required. To the extent Paragraph 59 contains
21   factual allegations, the United States is without information sufficient to form a
22   belief regarding the truth of the allegations and therefore denies them. To the
23   extent the allegations in Paragraph 59 relate to the United States, the United States
24   denies them.
25       60.        The United States answers that Paragraph 60 contains legal
26   contentions, to which no response is required. To the extent the allegations in
27   Paragraph 60 relate to other parties, the United States lacks information sufficient
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               15
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 16 of 32 Page ID
                                  #:2749



 1   to form a belief regarding the truth thereof and therefore denies them. To the extent
 2   the allegations in Paragraph 60 relate to the United States, the United States denies
 3   them.
 4       61.        The United States answers that Paragraph 61 contains legal
 5   contentions, to which no response is required. To the extent Paragraph 61 contains
 6   factual allegations, the United States is without information sufficient to form a
 7   belief regarding the truth of the allegations and therefore denies them.
 8       62.        The United States answers that Paragraph 62 contains legal
 9   contentions, to which no response is required. To the extent the allegations in
10   Paragraph 62 relate to other parties, the United States lacks information sufficient
11   to form a belief regarding the truth thereof and therefore denies them. To the
12   extent the allegations in Paragraph 62 relate to the United States, the United States
13   denies them.
14       63.        The United States answers that Paragraph 63 contains legal
15   contentions, to which no response is required. To the extent the allegations in
16   Paragraph 63 relate to other parties, the United States lacks information sufficient
17   to form a belief regarding the truth thereof and therefore denies them. To the
18   extent the allegations in Paragraph 63 relate to the United States, the United States
19   denies them.
20                              THIRD CLAIM FOR RELIEF
21                   Declaratory Relief under CERCLA, 42 U.S.C. § 9613
22                    (Against all Third-Party Defendants and ROES 1-10)
23       64.        Answering Paragraph 64 of the Third Amended Third-Party
24   Complaint, the United States incorporates by reference its responses to the
25   identified numbered paragraphs, as if fully set forth herein.
26       65.        The United States answers that Paragraph 65 consists of legal
27   conclusions and Hi-Shear’s characterization of its claims, to which no response is
28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                16
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 17 of 32 Page ID
                                  #:2750



 1   required. To the extent a response is required, the United States lacks information
 2   sufficient to form a belief as to the truth of the allegations and therefore denies
 3   them.
 4        66.       The United States answers that Paragraph 66 consists of legal
 5   contentions, to which no response is required. To the extent the allegations in
 6   Paragraph 66 relate to other parties, the United States lacks information sufficient
 7   to form a belief regarding the truth thereof and therefore denies them. To the
 8   extent the allegations in Paragraph 66 relate to the United States, the United States
 9   denies them.
10        67.       The United States answers that Paragraph 67 consists of legal
11   contentions, to which no response is required. To the extent the allegations in
12   Paragraph 67 relate to other parties, the United States lacks information sufficient
13   to form a belief regarding the truth thereof and therefore denies them. To the
14   extent the allegations in Paragraph 67 relate to the United States, the United States
15   denies them.
16        68.       The United States answers that Paragraph 68 contains legal
17   contentions, to which no response is required. To the extent the allegations in
18   Paragraph 68 relate to other parties, the United States lacks information sufficient
19   to form a belief regarding the truth thereof and therefore denies them. To the
20   extent the allegations in Paragraph 68 relate to the United States, the United States
21   denies them.
22        69.       The United States answers that Paragraph 69 consists of Hi-Shear’s
23   denial that it is responsible for any investigation, testing, removal, other
24   remediation or monitoring of the alleged hazardous substances at or around the
25   Contaminated Properties, to which no response is required. That denial is a legal
26   contention, to which no response is required. To the extent a response is required,
27
28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                17
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 18 of 32 Page ID
                                  #:2751



 1   the United States lacks information sufficient to form a belief as to the truth of the
 2   allegations and therefore denies them.
 3        70.     The United States answers that Paragraph 70 contains legal
 4   contentions and a characterization of Hi-Shear’s claims, to which no response is
 5   required. The United States admits that Hi-Shear purports to desire a judicial
 6   determination of the rights and duties of Hi-Shear, on the one hand, and each of the
 7   Third-Party Defendants, on the other hand. To the extent Paragraph 70 contains
 8   factual allegations relating to the United States, the United States denies them.
 9        71.     The United States answers that Paragraph 71 contains legal
10   contentions and a characterization of Hi-Shear’s claims, to which no response is
11   required. The United States admits that Hi-Shear purports to request that this
12   Court enter a declaratory judgment declaring that each of the Third-Party
13   Defendants is liable for costs. To the extent Paragraph 71 contains factual
14   allegations relating to other parties, the United States lacks information sufficient
15   to form a belief regarding the truth thereof and therefore denies them. To the
16   extent Paragraph 71 contains factual allegations relating to the United States, the
17   United States denies them.
18        72.     The United States answers that Paragraph 72 contains legal
19   contentions, to which no response is required. To the extent a response is required,
20   the United States lacks information sufficient to form a belief as to the truth of the
21   allegations in Paragraph 72 and therefore denies them.
22                            FOURTH CLAIM FOR RELIEF
23        Contribution under Carpenter-Presley-Tanner Hazardous Substances Act,
24                    Cal. Health & Safety Code Sections 25300 et seq.
25         (Against all Third-Party Defendants, except the Army, and ROE 1-10)
26
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               18
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 19 of 32 Page ID
                                  #:2752



 1       73.      Answering Paragraph 73 of the Third Amended Third-Party
 2   Complaint, the United States incorporates by reference its responses to the
 3   identified numbered paragraphs, as if fully set forth herein.
 4       74.      The United States answers that Paragraph 74 and the Fourth Claim for
 5   Relief do not apply to the United States, so no response is required.
 6       75.      The United States answers that Paragraph 75 and the Fourth Claim for
 7   Relief do not apply to the United States, so no response is required.
 8       76.      The United States answers that Paragraph 76 and the Fourth Claim for
 9   Relief do not apply to the United States, so no response is required.
10       77.      The United States answers that Paragraph 77 and the Fourth Claim for
11   Relief do not apply to the United States, so no response is required.
12       78.      The United States answers that Paragraph 78 and the Fourth Claim for
13   Relief do not apply to the United States, so no response is required.
14       79.      The United States answers that Paragraph 79 and the Fourth Claim for
15   Relief do not apply to the United States, so no response is required.
16       80.      The United States answers that Paragraph 80 and the Fourth Claim for
17   Relief do not apply to the United States, so no response is required.
18       81.      The United States answers that Paragraph 81 and the Fourth Claim for
19   Relief do not apply to the United States, so no response is required.
20                             FIFTH CLAIM FOR RELIEF
21          Declaratory Relief under Carpenter-Presley-Tanner Hazardous Substances
22                    Act, Cal. Health and Safety Code Sections 25300 et seq.
23        (Against all Third-Party Defendants, except the Army, and ROES 1-10)
24       82.      Answering Paragraph 82 of the Third Amended Third-Party
25   Complaint, the United States incorporates by reference its responses to the
26   identified numbered paragraphs, as if fully set forth herein.
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               19
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 20 of 32 Page ID
                                  #:2753



 1       83.      The United States answers that Paragraph 83 and the Fifth Claim for
 2   Relief do not apply to the United States, so no response is required.
 3       84.      The United States answers that Paragraph 84 and the Fifth Claim for
 4   Relief do not apply to the United States, so no response is required.
 5       85.      The United States answers that Paragraph 85 and the Fifth Claim for
 6   Relief do not apply to the United States, so no response is required.
 7       86.      The United States answers that Paragraph 86 and the Fifth Claim for
 8   Relief do not apply to the United States, so no response is required.
 9       87.      The United States answers that Paragraph 87 and the Fifth Claim for
10   Relief do not apply to the United States, so no response is required.
11                             SIXTH CLAIM FOR RELIEF
12                                     Total Indemnity
13        (Against all Third-Party Defendants, except the Army, and ROES 1-10)
14       88.      Answering Paragraph 88 of the Third Amended Third-Party
15   Complaint, the United States incorporates by reference its responses to the
16   identified numbered paragraphs, as if fully set forth herein.
17       89.      The United States answers that Paragraph 89 and the Sixth Claim for
18   Relief do not apply to the United States, so no response is required.
19       90.      The United States answers that Paragraph 90 and the Sixth Claim for
20   Relief do not apply to the United States, so no response is required.
21                          SEVENTH CLAIM FOR RELIEF
22                                   Equitable Indemnity
23        (Against all Third-Party Defendants, except the Army, and ROES 1-10)
24       91.      Answering Paragraph 91 of the Third Amended Third-Party
25   Complaint, the United States incorporates by reference its responses to the
26   identified numbered paragraphs, as if fully set forth herein.
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               20
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 21 of 32 Page ID
                                  #:2754



 1        92.     The United States answers that Paragraph 92 and the Seventh Claim
 2   for Relief do not apply to the United States, so no response is required.
 3        93.     The United States answers that Paragraph 93 and the Seventh Claim
 4   for Relief do not apply to the United States, so no response is required.
 5        94.     The United States answers that Paragraph 94 and the Seventh Claim
 6   for Relief do not apply to the United States, so no response is required.
 7        95.     The United States answers that Paragraph 95 and the Seventh Claim
 8   for Relief do not apply to the United States, so no response is required.
 9
                             HI-SHEAR’S PRAYER FOR RELIEF
10
          1.      The United States denies the allegations in Prayer for Relief
11
     Paragraph 1, if any, and that Hi-Shear is entitled to any relief.
12
          2.      The United States denies the allegations in Prayer for Relief
13
     Paragraph 2, if any, and that Hi-Shear is entitled to any relief.
14
          3.      The United States denies the allegations in Prayer for Relief
15
     Paragraph 3, if any, and that Hi-Shear is entitled to any relief.
16
          4.      Prayer for Relief Paragraph 4 does not apply to the United States. To
17
     the extent an answer is required, the United States denies the allegations in Prayer
18
     for Relief Paragraph 4, if any, and that Hi-Shear is entitled to any relief.
19
          5.      Prayer for Relief Paragraph 5 does not apply to the United States. To
20
     the extent an answer is required, the United States denies the allegations in Prayer
21
     for Relief Paragraph 5, if any, and that Hi-Shear is entitled to any relief.
22
          6.      Prayer for Relief Paragraph 6 does not apply to the United States. To
23
     the extent an answer is required, the United States denies the allegations in Prayer
24
     for Relief Paragraph 6, if any, and that Hi-Shear is entitled to any relief.
25
26
27
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               21
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 22 of 32 Page ID
                                  #:2755



 1        7.      Prayer for Relief Paragraph 7 does not apply to the United States. To
 2   the extent an answer is required, the United States denies the allegations in Prayer
 3   for Relief Paragraph 7, if any, and that Hi-Shear is entitled to any relief.
 4        8.      The United States denies the allegations in Prayer for Relief
 5   Paragraph 8, if any, and that Hi-Shear is entitled to any relief.
 6        9.      The United States denies the allegations in Prayer for Relief
 7   Paragraph 9, if any, and that Hi-Shear is entitled to any relief.
 8
 9                                   GENERAL DENIAL
10         All allegations not specifically admitted above are denied.
11                   UNITED STATES’ AFFIRMATIVE DEFENSES
12         Without limiting or waiving any defenses available to it, the United States
13   hereby asserts the following:
14                           FIRST AFFIRMATIVE DEFENSE
15         Hi-Shear fails to state a claim upon which relief can be granted under
16   Federal Rule of Civil Procedure 12(b)(6). Among other things, Hi-Shear has no
17   valid legal claim under CERCLA Section 107, 42 U.S.C. § 9607, or under
18   CERCLA Section 113, 42 U.S.C. § 9613.
19                         SECOND AFFIRMATIVE DEFENSE
20         Hi-Shear’s claims may be barred in whole or in part by the principles of
21   federal sovereign immunity.
22                          THIRD AFFIRMATIVE DEFENSE
23         This action is barred in whole or in part by the applicable statute of
24   limitations including, but not limited to, 42 U.S.C. § 9613(g).
25                         FOURTH AFFIRMATIVE DEFENSE
26         The United States is not a liable party under CERCLA under the well-
27   pleaded facts alleged in the Third Amended Third-Party Complaint. Nor is the
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               22
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 23 of 32 Page ID
                                  #:2756



 1   United States liable for any costs that result from the cleanup of materials or
 2   constituents that are not “hazardous substances” as defined in CERCLA § 101(14),
 3   42 U.S.C. § 9601(14).
 4                           FIFTH AFFIRMATIVE DEFENSE
 5          Hi-Shear’s claims under CERCLA or other law are barred insofar as they
 6   seek to recover “costs or removal or remedial actions” that were incurred
 7   inconsistent with the National Contingency Plan, as required by CERCLA
 8   § 107(a)(4)(A), 42 U.S.C. § 9607(a)(4)(A).
 9                           SIXTH AFFIRMATIVE DEFENSE
10          Hi-Shear’s claims under CERCLA or other law are barred insofar as they
11   seek to recover costs that are not “necessary costs of response” incurred
12   “consistent with the National Contingency Plan,” as required by CERCLA
13   § 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B).
14                        SEVENTH AFFIRMATIVE DEFENSE
15          If the United States is found liable to Hi-Shear under CERCLA, Hi-Shear
16   has no claim for joint and several liability. The United States’ liability, if any, is
17   limited to its equitable share of the necessary costs of response incurred consistent
18   with the National Contingency Plan due to Hi-Shear’s own CERCLA liability.
19                         EIGHTH AFFIRMATIVE DEFENSE
20          In an allocation of responsibility under CERCLA, Hi-Shear should recover
21   nothing, or less than its demand, for equitable reasons, including, but not limited
22   to, its own conduct and liability, and the doctrines of unclean hands, estoppel,
23   waiver, release, res judicata, or laches, and considering any efforts and amounts
24   that the United States already has expended or will expend to assist with the
25   investigation or remediation of the alleged contamination at or near the Hi-Shear
26   Facility.
27
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                23
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 24 of 32 Page ID
                                  #:2757



 1                          NINTH AFFIRMATIVE DEFENSE
 2         Hi-Shear is not entitled to recover because its claims are barred, in whole or
 3   in part, by its failure to use or take reasonable measures to avoid, lessen, minimize
 4   or mitigate its alleged injuries, damages or costs.
 5                          TENTH AFFIRMATIVE DEFENSE
 6         To the extent that any alleged contamination at the Hi-Shear Facility
 7   attributable to the United States is divisible from other contamination at Nike
 8   Battery #57, the United States is not liable for costs relating to that other
 9   contamination.
10                       ELEVENTH AFFIRMATIVE DEFENSE
11         To the extent that Hi-Shear has recovered or will recover any costs from
12   another person or entity, or from the United States under any contract, federal
13   grant, or any statute other than CERCLA, Hi-Shear is precluded by 42 U.S.C.
14   § 9614(b) or equitable principles from receiving reimbursement for those costs
15   from the United States under CERCLA.
16                        TWELFTH AFFIRMATIVE DEFENSE
17         Hi-Shear has no valid legal claim for a declaratory judgment under
18   CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2).
19                      THIRTEENTH AFFIRMATIVE DEFENSE
20         Hi-Shear’s claims are barred to the extent that the alleged releases or
21   threatened releases of hazardous substances were caused by an Act of God.
22                     FOURTEENTH AFFIRMATIVE DEFENSE
23         Hi-Shear’s claims are barred to the extent that the alleged releases or
24   threatened releases of hazardous substances were caused by an Act of War.
25
26
27
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                24
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 25 of 32 Page ID
                                  #:2758



 1                       FIFTEENTH AFFIRMATIVE DEFENSE
 2         Hi-Shear’s claims are barred to the extent that the alleged releases or
 3   threatened releases of hazardous substances were caused by a third party within the
 4   meaning of CERCLA § 107(b)(3), 42 U.S.C. § 9607(b)(3).
 5                       SIXTEENTH AFFIRMATIVE DEFENSE
 6         Hi-Shear’s claims are barred to the extent that the alleged releases or
 7   threatened releases of hazardous substances were caused by any combination of an
 8   Act of God, Act of War, or third party as set forth in CERCLA § 107(b)(4), 42
 9   U.S.C. § 9607(b)(4).
10                    SEVENTEENTH AFFIRMATIVE DEFENSE
11         Some of the costs purportedly incurred and/or to be incurred by Hi-Shear
12   and claimed under Hi-Shear’s Third Amended Third-Party Complaint are not, and
13   will not be “response costs” within the meaning of CERCLA §§ 101(23), (24) and
14   (25), 42 U.S.C. §§ 9601(23), (24), and (25) and applicable common law.
15                     EIGHTEENTH AFFIRMATIVE DEFENSE
16         The Third Amended Third-Party Complaint does not describe the claims or
17   events with sufficient particularity to allow the United States to ascertain what
18   other defenses may exist at this time, and therefore the United States reserves the
19   right to assert all defenses which may pertain to the Third Amended Third-Party
20   Complaint once the precise nature of the claims is ascertained in the future.
21         UNITED STATES’ REQUEST FOR RELIEF ON AFFIRMATIVE
22                                        DEFENSES
23         WHEREFORE, the United States requests that Hi-Shear’s Third Amended
24   Third-Party Complaint be dismissed with prejudice, that each of Hi-Shear’s
25   requests for relief be denied in their entirety, that the United States be awarded its
26   costs and disbursements in this action, and that the United States be awarded any
27   additional relief the Court deems just and proper under the circumstances.
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               25
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 26 of 32 Page ID
                                  #:2759



 1              UNITED STATES’ THIRD-PARTY COUNTERCLAIM
 2                                 AGAINST HI-SHEAR
 3         While preserving all of its defenses and expressly denying that it is liable to
 4   Hi-Shear Corporation (“Hi-Shear”) for any matter set forth in the Third Amended
 5   Third-Party Complaint, pursuant to the provisions of Fed. R. Civ. P. 13, the United
 6   States of America, by the authority of the Attorney General of the United States
 7   and through the undersigned attorneys, and at the request of and on behalf of the
 8   United States Department of Defense and Department of the Army, counterclaims
 9   against Hi-Shear and alleges as follows:
10                                          PARTIES
11         1.     Third-Party Counterclaim Plaintiff is the United States of America, on
12   behalf of the United States Department of Defense and Department of the Army
13   (collectively, the “United States”).
14         2.     Third-Party Counterclaim Defendant Hi-Shear is a Delaware
15   corporation doing business as Lisi Aerospace.
16                             STATEMENT OF THE CASE
17         3.     This counterclaim is brought against Hi-Shear by the United States
18   pursuant to Section 113(f)(1) of the Comprehensive Environmental Response,
19   Compensation, and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9613(f)(1).
20         4.     Hi-Shear was sued by the City of Torrance in this action due to
21   contamination released at Hi-Shear’s facility, located at 2600 Skypark Drive,
22   adjacent to the Torrance Airport/Zamperini Field (“Hi-Shear Facility”). Hi-Shear
23   then filed a Third Amended Third-Party Complaint, naming the United States as a
24   third-party defendant under Federal Rule of Civil Procedure 14 and alleging that
25   the United States is a potentially responsible party (“PRP”) under CERCLA. Hi-
26   Shear brings claims against the United States under sections 107 and 113 of
27   CERCLA.
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                26
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 27 of 32 Page ID
                                  #:2760



 1         5.      To the extent that Hi-Shear establishes the United States bears any
 2   CERCLA liability to Hi-Shear in this action, which is denied, the United States
 3   seeks contribution from Hi-Shear on behalf of the named federal agencies in this
 4   action, including the United States Department of Defense and Department of the
 5   Army.
 6                              JURISDICTION AND VENUE
 7         6.      Federal subject matter jurisdiction exists over this action. This Court
 8   has jurisdiction over this counterclaim, pursuant to Section 113(b) and (e) of
 9   CERCLA, 42 U.S.C. §§ 9613(b) and (e), and 28 U.S.C. §§ 1331, 1345, and
10   1346(c).
11         7.      Venue is proper in this district under Section 113(b) of CERCLA, 42
12   U.S.C. § 9613(b). This action is currently pending in this Court. The relevant
13   environmental contamination and response actions are in Torrance, California,
14   within the Central District of California.
15                       CERCLA STATUTORY BACKGROUND
16         8.      CERCLA imposes liability for response costs on four categories of
17   “[c]overed persons” – typically known as potentially responsible parties (“PRPs”).
18         9.      PRPs are defined in CERCLA as: (1) owners and operators of
19   facilities at which hazardous substances are located; (2) past owners and operators
20   of such facilities at the time that disposal of hazardous substances occurred;
21   (3) persons who arranged for disposal or treatment of hazardous substances; and
22   (4) certain transporters of hazardous substances. See 42 U.S.C. § 9607(a)(1) - (4).
23         10.     PRPs are liable for response costs incurred by others, as set forth in
24   CERCLA Section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B). CERCLA Section
25   113(f)(1), 42 U.S.C. § 9613(f)(1), also provides that “[a]ny person may seek
26   contribution from any other person who is liable or potentially liable under
27
28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                  27
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 28 of 32 Page ID
                                  #:2761



 1   [Section 107(a)], during or following any civil action under [Section 106] or under
 2   [Section 107(a)].” 42 U.S.C. § 9613(f)(1).
 3         11.    CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1), further states that
 4   contribution claims “shall be governed by Federal law,” and “[i]n resolving
 5   contribution claims, the court may allocate response costs among liable parties
 6   using such equitable factors as the court determines are appropriate.”
 7                              GENERAL ALLEGATIONS
 8         12.    Hi-Shear currently leases the parcel(s) on which the Hi-Shear Facility
 9   is located from the City of Torrance.
10         13.    The Hi-Shear Facility is an approximately 14-acre property bounded
11   to the south-southwest by the Torrance Municipal Airport, to the north-northeast
12   by Skypark Drive, and to the west-northwest by Lowe’s Home Improvement
13   Center. The area immediately east of the Hi-Shear facility is occupied by South
14   Bay Lexus Service Department at 24777 Crenshaw Boulevard, Robinson
15   Helicopter at 2540 Skypark Drive, and by Dasco Engineering at the corner of
16   Skypark Drive and Crenshaw Boulevard (24747 Crenshaw Boulevard) just east of
17   Robinson Helicopter facility.
18         14.    Hi-Shear has continuously leased some portion of the Hi-Shear
19   Facility from the City of Torrance since 1954 and Hi-Shear has occupied the entire
20   portion of the Hi-Shear Facility since at least 2004.
21         15.    Hi-Shear has managed on a day-to-day basis, and operated the Hi-
22   Shear Facility since 1954. On-site activities conducted by Hi-Shear include
23   manufacturing fasteners for the aerospace industry.
24         16.    Hi Shear has operated or owned a facility from which hazardous
25   substances were released and arranged for the disposal of the hazardous substances
26   into the environment, under 42 U.S.C. § 9607.
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               28
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 29 of 32 Page ID
                                  #:2762



 1           17.   The United States leased four tracts, totaling 186 acres, from the City
 2   of Torrance at the Torrance Airport beginning in approximately 1955 for use as a
 3   Nike Missile battery (“Nike Battery #57). 171 of the 186 acres were safety area
 4   easements and line of sight easements. The actual launch site was contained to just
 5   15 acres at the east end of the Torrance Airport. The launch site was to the
 6   southeast of the Hi-Shear Facility. Nike Battery #57 was decommissioned in 1963.
 7           18.   Regional groundwater flow at the Hi-Shear Facility is west to east.
 8   The flow pattern is maintained by groundwater injection along the West Coast
 9   Basin Barrier Project (“WCBBP”) to the west of the Hi-Shear Facility and
10   groundwater withdrawal to the east. In the 1950s, the region in which the Hi-Shear
11   Facility is located experienced high-saline groundwater due to over-extraction of
12   the natural groundwater supply. Completed in 1969, the WCBBP prevents
13   seawater from contaminating the groundwater by injecting freshwater to form a
14   protective pressure ridge. From the start of the WCBBP to the present, the
15   groundwater gradients at the Hi-Shear Facility have conformed to this eastward
16   flow.
17           19.   The City of Torrance, in this lawsuit, has alleged that, in the course of
18   conducting its business and operations in, on, and in the vicinity of the Hi-Shear
19   Facility, Hi-Shear received, stored, used, generated, transported, released,
20   discharged, and/or disposed of various “hazardous substance,” and “toxic
21   chemicals,” as defined under CERCLA, including halogenated volatile organic
22   compounds (“VOCs”) like trichloroethylene (“TCE”) and perchloroethylene
23   (“PCE”).
24           20.   Other Hazardous Substances detected at the Hi-Shear Facility include
25   1,1-dichloroethene (1,1-DCE), 1,1,1-trichloroethane, cis-1,2-dichloroethene (cis-
26   1,2-DCE), trans-1,2-dichloroethene, 1,2-dichloroethane, 1,1,2-trichloroethane,
27
28   ______________________________________________________________________________
             United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                29
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 30 of 32 Page ID
                                  #:2763



 1   vinyl chloride, benzene, toluene, and ethylbenzene. Hexavalent chromium, 1,4-
 2   dioxane, and perchlorate have also been detected.
 3         21.    The City of Torrance alleges that the Hazardous Substances exists in
 4   the soil, soil vapor, and groundwater, within the Hi-Shear Facility and was caused
 5   in whole or in part by Hi-Shear’s actions, inactions, and/or omissions at, and in the
 6   vicinity of, the Hi-Shear Facility.
 7         22.    The City also alleges that the Hazardous Substances Hi-Shear has
 8   released at the Hi-Shear Facility has migrated to other property owned by the City,
 9   including properties currently occupied by Robinson Helicopter, Dasco
10   Engineering, and South Bay Lexus. All of these properties are to the east of the
11   Hi-Shear Facility.
12         23.    The United States is a “person” within the meaning of CERCLA
13   Sections 101(21) and 113(f)(1), 42 U.S.C. §§ 9601(21) and 9613(f)(1).
14         24.    Hi-Shear is a “person” within the meaning of CERCLA Section
15   101(21) and 101(27), 42 U.S.C. §§ 9601(21) and 9601(27).
16         25.    The Hi-Shear Facility, including the site itself and any buildings,
17   structures, installations, equipment, pipes, pipelines, storage containers, motor
18   vehicles or aircraft, are “facilities,” within the meaning of CERCLA Sections
19   101(9) and 107(a), 42 U.S.C. §§ 9601(9) and 9607(a).
20         26.    During the time that Hi-Shear owned and operated the Hi-Shear
21   Facility, the City of Torrance alleges there have been “releases” or “threatened
22   releases” of hazardous substances into the soil and groundwater at or from Hi-
23   Shear Facility, within the meaning of CERCLA Sections 101(22), and 107(a), 42
24   U.S.C. §§ 9601(22), and 9607(a). If the City establishes this allegation then Hi-
25   Shear is liable within the meaning of CERCLA.
26
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                               30
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 31 of 32 Page ID
                                  #:2764



 1                        COUNTERCLAIM: CERCLA § 9613(f)
 2         27.    The United States incorporates by reference, as if fully set forth
 3   herein, Paragraphs 1 through 26 of this Counterclaim.
 4         28.    This is a civil CERCLA action in which Hi-Shear is seeking to
 5   recover alleged costs from the United States pursuant to CERCLA Section 107(a),
 6   42 U.S.C. § 9607(a) and CERCLA Section 113. The United States asserts that Hi-
 7   Shear is liable under CERCLA in contribution to the United States. Even if Hi-
 8   Shear prevails on its third-party claims against the United States, it is not entitled
 9   to joint and several liability against the United States and must establish that it is
10   paid more than its fair share of the alleged response costs.
11         29.    Given Hi-Shear’s own liability for the conditions at the Hi-Shear
12   Facility, Hi-Shear is subject to the United States’ equitable claims for contribution
13   under 42 U.S.C. § 9613 in an amount equal to Hi-Shear’s fair share of liability.
14   Hi-Shear cannot seek joint or disproportionate liability against the United States or
15   any other person.
16         30.    The United States denies that it is liable to Hi-Shear, as alleged, in this
17   action. However, if any liability is found with respect to the United States, the
18   Court should allocate response costs among liable parties, including Hi-Shear,
19   using such equitable factors as the Court determines are appropriate, under 42
20   U.S.C. § 9613(f)(1), and grant appropriate declaratory relief in the favor of the
21   United States under 42 U.S.C. § 9613(g)(2) and 28 U.S.C. § 2201.
22       UNITED STATES’ REQUEST FOR RELIEF ON COUNTERCLAIM
23         WHEREFORE, the United States, respectfully requests that this Court:
24         1.     Dismiss Hi-Shear’s Third Amended Third-Party Complaint.
25         2.     If the United States is found liable in this matter, enter a judgment in
26   favor of the United States on the United States’ counterclaim based on Hi-Shear’s
27   liability and equitably allocate all response costs for the Site to Hi-Shear; and
28   ______________________________________________________________________________
            United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                                31
 Case 2:17-cv-07732-DSF-JPR Document 239 Filed 02/08/19 Page 32 of 32 Page ID
                                  #:2765



 1         3.    Grant the United States such other and further relief on this
 2   counterclaim as the Court deems just and proper.
 3
 4         Respectfully submitted this 8th day of February, 2019.

 5
                                            s/ Michael C. Martinez
 6                                          MICHAEL C. MARTINEZ
 7                                          United States Department of Justice
                                            Environment & Natural Resources Division
 8
 9                                          Attorneys for Third-Party Defendant
                                            United States of America
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ______________________________________________________________________________
           United States’ Answer and Third-Party Counterclaim– 17-CV-07732 DSF (JPRx)
                                              32
